DETAILED ACTION
The instant application having Application No. 16/998,569 filed on 08/20/2020 is presented for examination by the examiner.

Status of Claims
Claims 1, 23 and 24 have been amended. Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments, see Remarks, filed on 06/28/2022, with respect to the rejection(s) of claims 1, 23 and 24 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (Pub # US 2006/0262769 A1 hereinafter Ganz) in view of Benveniste (Pub # US 2006/0039281 A1).
Regarding claim 1, Ganz teaches “an apparatus for wireless communication in a network, the apparatus comprising: (a) a wireless communication circuit for wirelessly communicating over a channel with at least one other wireless local area network (WLAN) station in its reception area;” as [(See Fig. 1 and Para. 0025 and 0026), four stations 100 a-d which communicate in a WLAN ] “(b) a processor coupled to said wireless communication circuit within a station (STA) configured for operating on the WLAN;” [(See Fig. 2 and Para. 0034 and 0035), CPU 106a] “and (c) a non-transitory memory storing instructions executable by the processor;” [(See Fig. 2 and Para. 0034 and 0035), memory 108a] “(d) wherein said instructions, when executed by the processor,” [(Para. 0026), Application programs execute on the CPUs and communicate over the WLAN through the NICs.]. 
However, Ganz does not specifically disclose perform one or more steps comprising: (i) operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets and distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets; (ii) wherein said instructions are configured in an open systems interconnection (OSI) model having at least an application (APP) layer that generates and receives application data, a network layer that determines a route to an end-to-end peer wireless communication circuit and a next hop peer wireless communication circuit device, a medium access control (MAC) layer for controlling wireless media access protocols, a physical (PHY) layer for transmitting and receiving physical signals to the next hop peer wireless communication circuit; (iii) creating new internetworking between network layers by creating an RTA interface between the MAC laver and Application lavers, which provides the APP laver the ability to control and monitor MAC laver functions through a MAC layer management entity (MLME) so that RTA packets in the RTA session obtain low latency service, while non-RTA packets obtain random channel access under a conventional OSI model using carrier sense multiple access/collision avoidance (CSMA/CA) mechanism; (iv) wherein upon starting an RTA session, after prior negotiation for establishing RTA connection-oriented communications, an RTA session identifier is created with information on type of service, source port and destination port; wherein when passed traffic from upper layers which is to be transmitted, the MAC layer extracts information embedded in the traffic and compares this with the RTA session identifiers to determine if this is RTA traffic and sends packets having a MAC header identifying the RTA session; and wherein the PHY laver upon receiving a packet checks its MAC header for RTA session information to determine it this is RTA traffic; (V) generating a request by the application (APP) layer of the STA requesting the MAC layer to start a new session with a given set of requirements; (VI) monitoring the channel by the MAC layer and obtaining key performance indicators (KPIs) to derive a response to the APP layer; (VII) either accepting or rejecting the request to start a new session by the APP layer by the MAC layer according to the RTA session requirements and measured KPIs; and (VIII) reissuing the request to start a new session by the APP layer with adjusted parameters if the new session initiation gets rejected.
In an analogous art, Benveniste teaches “perform one or more steps comprising: (i) operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets and distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets; (ii) wherein said instructions are configured in an open systems interconnection (OSI) model having at least an application (APP) layer that generates and receives application data, a network layer that determines a route to an end-to-end peer wireless communication circuit and a next hop peer wireless communication circuit device, a medium access control (MAC) layer for controlling wireless media access protocols, a physical (PHY) layer for transmitting and receiving physical signals to the next hop peer wireless communication circuit; (iii) creating new internetworking between network layers by creating an RTA interface between the MAC laver and Application lavers, which provides the APP laver the ability to control and monitor MAC laver functions through a MAC layer management entity (MLME) so that RTA packets in the RTA session obtain low latency service, while non-RTA packets obtain random channel access under a conventional OSI model using carrier sense multiple access/collision avoidance (CSMA/CA) mechanism; (iv) wherein upon starting an RTA session, after prior negotiation for establishing RTA connection-oriented communications, an RTA session identifier is created with information on type of service, source port and destination port; wherein when passed traffic from upper layers which is to be transmitted, the MAC layer extracts information embedded in the traffic and compares this with the RTA session identifiers to determine if this is RTA traffic and sends packets having a MAC header identifying the RTA session; and wherein the PHY laver upon receiving a packet checks its MAC header for RTA session information to determine it this is RTA traffic; (V) generating a request by the application (APP) layer of the STA requesting the MAC layer to start a new session with a given set of requirements; (VI) monitoring the channel by the MAC layer and obtaining key performance indicators (KPIs) to derive a response to the APP layer; (VII) either accepting or rejecting the request to start a new session by the APP layer by the MAC layer according to the RTA session requirements and measured KPIs; and (VIII) reissuing the request to start a new session by the APP layer with adjusted parameters if the new session initiation gets rejected” as [Note by the Examiner: Alternate steps will not be given patentable weights because an alternate step may not need be met or performed. For this alternative limitation The Examiner is rejecting the step (i): (Para. 0103), The QoS-enhanced DCF schedules transmission of different types of traffic based on their service quality specifications. The competing nodes generate various types of traffic streams that may differ by their sensitivity to delay. Real-time traffic streams such as voice and video are delay-sensitive with limited tolerance for long delays. Such services can tolerate some packet loss. Music and video on demand are examples of isochronous traffic that tolerate longer delay but limited delay jitter. Their tolerance for packet loss is comparable to that of real-time traffic. Finally, data applications such as file transfers or e-mail are delay-insensitive but intolerant of packet loss. They are commonly referred to as best-effort traffic… (Para. 0104), Because of the limited tolerance for delay, the transmission of different types of packets warrants different urgency. Each node determines the urgency class of its pending packets according to a scheduling algorithm.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Ganz to provide a terminal apparatus as taught by Benveniste to distinguish based on the limited tolerance for delay the transmission of different types of packets by determining at nodes in the access network, an urgency class of pending packets according to a scheduling algorithm [Benveniste: Para. 0104].
Regarding claim 2, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the APP layer starting a new RTA session at the MAC layer and setting a lifetime value for RTA packets to provide queue management” as [(Para. 0012), accepting a request to establish a new communication session].
Regarding claim 3, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the APP layer starting a new RTA session at the MAC layer and setting a priority value for RTA packets to provide queue management” as [(Para. 0012), accepting a request to establish a new communication session].
Regarding claim 4, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the APP layer starting a new RTA session at the MAC layer and setting a target packet loss rate for RTA packets” as [(Para. 0012), accepting a request to establish a new communication session].
Regarding claim 5, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer of the station setting the target packet loss rate as a target packet loss rate to adjust Modulation and Coding Scheme (MCS) and a retry limit for RTA packets” as [(Para. 0040), For example, a user may specify using GUI application 302 that all data streams addressed to a particular IP port (i.e., to a particular IP socket number on a remote host) on other stations have a particular minimum data rate and maximum delay requirement, and a maximum data rate that can be used].
Regarding claim 6, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer of the station setting the target packet loss rate as the target packet loss rate for duplicating packet transmissions or multi-link transmissions” as [(Para. 0012), Media control can also involve accepting a request to establish a new communication session in the quality of service class, admitting the new session if its data rate requirement can be provided without exceeding a limit on available communication capacity on the shared communication medium, and rejecting the new session if its data rate requirement cannot be provided without exceeding the limit on available communication resources]
Regarding claim 7, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the APP layer starting a new RTA session at the MAC layer and setting a requested latency for RTA packets” as [(Para. 0012), accepting a request to establish a new communication session].
Regarding claim 8, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer monitoring the channel and measuring key performance indicators (KPIs) of the channel” as [(Para. 0102), For each admitted or considered session k, resource manager 322 computes Ak, the expected number of transmissions (including the initial transmission as well as retransmissions of a packet) per successful transmission.].
Regarding claim 9, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said key performance indicators (KPIs) of the channel are selected from the group of performance indicators consisting of bandwidth, Modulation and Coding Scheme (MCS), channel access rate, packet error rate (PER), and the time ratio that channel is used for transmitting packets” as [(Para. 0102), For each admitted or considered session k, resource manager 322 computes Ak, the expected number of transmissions (including the initial transmission as well as retransmissions of a packet) per successful transmission.].
Regarding claim 10, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer measuring said key performance indicators (KPIs) of the channel utilizing measurement results for duplicating packet transmissions or multi-link transmissions” as [(Para. 0015), Monitoring data transmission can include collecting data retransmission statistics, and assigning communication resources includes adjusting data rate requirements in accordance with the collected retransmission statistics].
Regarding claim 11, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer monitoring the channel obtaining statistics on said key performance indicators (KPIs) of packet latency and comparing them with RTA requested latency” as [(Para. 0015), Monitoring data transmission can include collecting data retransmission statistics, and assigning communication resources includes adjusting data rate requirements in accordance with the collected retransmission statistics].
Regarding claim 12, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer in obtaining the statistics on said key performance indicators (KPIs) of packet latency and comparing them with RTA requested latency, utilizes the timestamp at the MAC layer” as [(Para. 0102), Resource manager 322 also maintains retransmission rate estimates 362 for each pair of stations by monitoring transmissions between stations and noting when data is NACKed rather than ACKed, and when a timeout occurs waiting for transmission of a data packet or an ACK or NACK by a receiving station].
Regarding claim 13, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer obtaining the statistics of packet latency performing measurements of latency at both transmitter and the receiver” as [(Para. 0037), Each QoS session that is admitted is promised either a minimum data rate or a maximum delay between polling, or both. The arbiter station endeavors to maintain a promised minimum data rate, even during periods when the overall system capacity is reduced due, for example, to an interfering signal].
Regarding claim 14, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer obtaining the statistics of packet latency performing a measurement of average retransmission rate” as [(Para. 0033), Moreover, by monitoring the transmission between any two stations participating in a session, the arbiter station can collect retransmission statistics about this session to estimate the achievable throughput between the two stations.].
Regarding claim 15, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer monitoring the channel and measuring a key performance indicator (KPI) of packet arrival rate in determining an average time and standard deviations between channel vacancy and average time between channel occupancy” as [(Para. 0012), Media control can also involve accepting a request to establish a new communication session in the quality of service class, admitting the new session if its data rate requirement can be provided without exceeding a limit on available communication capacity on the shared communication medium, and rejecting the new session if its data rate requirement cannot be provided without exceeding the limit on available communication resources].
Regarding claim 16, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer utilizing the measuring of the packet arrival rate for scheduling packet transmissions or to performing polling based on the requested packet arrival rate during an RTA session” as [(Para. 0012), Media control can also involve accepting a request to establish a new communication session in the quality of service class, admitting the new session if its data rate requirement can be provided without exceeding a limit on available communication capacity on the shared communication medium, and rejecting the new session if its data rate requirement cannot be provided without exceeding the limit on available communication resources].
Regarding claim 17, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer performs monitoring of the channel and measuring key performance indicators (KPIs) of queue status” as [(Para. 0117),  For example, a station can provide the number of pending packets for a session (queue length) and the arbiter can reduce the state by one or more (i.e., increase the frequency of polling) for that session if the queue length is high.].
Regarding claim 18, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer performing monitoring of the channel and measuring the key performance indicators (KPIs), including current queue size” as [(Para. 0117),  For example, a station can provide the number of pending packets for a session (queue length) and the arbiter can reduce the state by one or more (i.e., increase the frequency of polling) for that session if the queue length is high.].
Regarding claim 19, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer monitoring the channel and measuring key performance indicators (KPIs) as well as recording history information on changes in packet traffic” as [(Para. 0015), Monitoring data transmission can include collecting data retransmission statistics, and assigning communication resources includes adjusting data rate requirements in accordance with the collected retransmission statistics].
Regarding claim 20, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer monitoring the channel and measuring key performance indicators (KPIs) and comparing measured KPIs with RTA session requirements and rejecting an RTA session initiation if measured KPIs do not satisfy the RTA session requirements” as [(Para. 0029), The arbiter station allocates resources to QoS sessions in preference to non-QoS sessions. In polling, the QoS sessions are polled to satisfy their QoS requirements while non-QoS sessions are polled as a second priority. Other embodiments may have multiple QoS classes where the QoS classes are ordered by their priority.].
Regarding claim 21, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer rejecting a new RTA session performs reporting of key performance indicators (KPIs) obtained at the MAC layer to the APP layer” as [(Para. 0033), a link layer retransmission protocol is used by the sending station to retransmit the data when that session is next polled.].
Regarding claim 22, the combination of Ganz and Benveniste, specifically Ganz teaches “wherein said instructions when executed by the processor further perform one or more steps comprising the MAC layer rejecting a new RTA session and suggesting to the APP layer operating parameters for creating a new RTA session” as [(Para. 0033), a link layer retransmission protocol is used by the sending station to retransmit the data when that session is next polled.].
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463